DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 1-3, filed 10/01/2021, with respect to the rejection(s) of amended claim(s) 1 and 8 under U.SC. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Betters et. al. (US 5762855)  in view of Galati et. al. (US 20120248652).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betters et. al. (US 5762855) and in view of Galati et. al (US 20120248652).
Regarding claim 1, Betters discloses method for molding a part comprising: calculating a number of valve gates for a mold cavity (Figure 1, valve gate-64, cavity-30, col 1, line 46-30); calculating a position of each valve gate around the mold cavity to balance a flow length ratio (col 5, line 7-12); forming a mold with the mold cavity, wherein the mold comprises a plurality of valve gates equal to the calculated number of (Figure 8, col 5, line 30-41); injecting material into a first valve gate of the plurality of gate valve ( col 1,  line 46-50, sequentially filling the gate valve).
Betters did not disclose determining the time for the material to travel from first valve to second valve. In the same field of endeavor pertaining to the art of injection molding system, Galati discloses determining a time for the material to travel from said first valve gate to a second valve gate ([0085],[0087]), further regarding the amended limitation Galati discloses opening said second valve gate after a flow front of the material passes said second valve gate (Figure 1B-1E, [0085]).
It would be obvious for one ordinary skilled in the art to combine Betters teaching with that of teaching of Galati for the purpose of controlling the amount of plastic or molten material flowing through plurality of valve gate bushing by sequentially opening and closing the valve gate and programmed flow of the material in order to produce molded components (abstract).
	Regarding claim 3, Betters as modified by Tarr discloses basing gate timings on a length of time for the material to flow from said first valve gate pass said second valve gate (Tarr: Figure 10,  showing time of opening and closing of valve gates sequentially).
	Regarding claim 4, Betters discloses a step of identifying first valve gate (Figure 1,separate control lines for each valve gate).
	Regarding claim 6, Betters discloses attaching a controller to said valve gates (Figure 1, controller-68, col 4, line 63).
 7, Betters as modified by Tarr discloses a step of programming said controller to control a time of opening of each of said plurality of valve gates based on a flow rate to inhibit weld lines in the part(col 4, line 57-62).
	
	Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Betters et. al. (US 5762855) and Galati et. al. (US 20120248652) as applied to claims 1, further in view of Kowalski et. al. (US 20130123424, listed in IDS).
	Regarding claims 2, Betters/Galati disclose all limitations of claims 1, but did not disclose a material collecting structure.  In the same field of endeavor pertaining to molding art, Kowalski discloses that the gate-54 has an overflowing passage to collect the unused material ([0042]-[0043]).
	It would be obvious for one ordinary skilled in the art to modify Betters/Galati teachings with that of the overflowing structure taught by Kowalski for the purpose of controlling the flow of the polymer as needed as the polymer could be saved for next cycle ([0043]).

	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betters (US 5762855) and Galati et. al. (US 20120248652) as applied to 1 further in view of Manda (US 20070199673, listed in IDS).
	Regarding claims 5, Betters/Galati discloses all limitations of claims 1, but did not disclose the material is metallic. In the same field of endeavor pertaining to the art of injecting material in the mold, Manda discloses that molding parts from metallic molding material i.e the parts are molded in metallic material ([0002]).
.
	Claims 8, 10-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarr et. al. (US 6099767) and in view of Galati et. al (US 20120248652).

	Regarding claim 8, Tarr discloses calculating a number of valve gates in a mold to fill a part cavity while maintaining a selected molding pressure (col 2, line 22-26); the calculated number of qates valves comprises a first gate valve and a second gate valve; forming a mold having the part cavity with the determined number of valve gates, each valve gate being positioned to balance a flow length ratio (Figure 5, col 5, line 61-64, col 6, line 24-45, the invention discloses sequential control of the valve gate  to regulate the flow of molten material); and inserting flowing material through said valve gates to form a molded-in metallic part using a specific sequence of gate openings according to a selected gate timing ( Figure 10), wherein the inserting flowing material through said valve gates comprises iniecting material into a first valve gate, determining a time for the material to travel from said first valve gate to a second valve gate, 
	In the same field of endeavor pertaining to the art of injection molding system, Galati discloses discloses determining a time for the material to travel from said first valve gate to a second valve gate ([0085],[0087]), further regarding the amended (Figure 1B-1E, [0085]).
	It would be obvious for one ordinary skilled in the art to combine Tarr teaching with that of teaching of Galati for the purpose of controlling the amount of plastic or molten material flowing through plurality of valve gate bushing by sequentially opening and closing the valve gate and programmed flow of the material in order to produce molded components (abstract).
	Regarding claim 10, Tarr discloses that the step of the specific sequence of gate openings according to the selected gate timings for the valve gates is based on determining a length of time for the flowing material to reach a downstream valve gate after leaving an upstream valve gate (Figure 10).
	Regarding claim 11, Galati discloses a step of determining primary valve gate (Figure 1, center gate-32).

	Regarding claim 13, Galati discloses attaching a controller to said valve gates ([0024], Galati).
	Regarding claim 14,  Galati discloses programming said controller to control the opening time of said valve gates based on a selected flow rate ([0026], Galati). 

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarr et. al. (US 6099767) and Galati et. al. (US 20120248652) as applied to claims 8 further in view of Kowalski et. al. (US 20130123424, listed in IDS).
Regarding claims 9, Tarr/Galati disclose all limitations of claims 8, but did not disclose a material collecting structure.  In the same field of endeavor pertaining to molding art, Kowalski discloses that the gate-54 has an overflowing passage to collect the unused material ([0042]-[0043]).
	It would be obvious for one ordinary skilled in the art to modify Tarr/Galati teachings with that of the overflowing structure taught by Kowalski for the purpose of controlling the flow of the polymer as needed as the polymer could be saved for next cycle ([0043]).
	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarr et. al. (US 6099767) and Galati et. al. (US 20120248652)  as applied to 8 further in view of Manda (US 20070199673, listed in IDS).
	Regarding claims 12, Tarr/Galati discloses all limitations of 8, but did not disclose the material is metallic. In the same field of endeavor pertaining to the art of injecting material in the mold, Manda discloses that molding parts from metallic molding material i.e the parts are molded in metallic material ([0002]).
	It would be obvious for one ordinary skilled in the art to modify the material with the metal material teaching of Manda for the purpose of building the desired final product.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741